DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 7 recites, “a resistance value of the silicon carbide is 0.3  or less or 0.003  or less. The claim recites two different ranges; therefore, is indefinite. For the purposes of expediating examination, the claim is interpreted broadly; therefore, a range 0.3  or less will be used. Claims 8-9 depend from claim 7; therefore, incorporate the same indefinite claim limitation.

Claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 16 recites, an impurities concentration is uniform in the first and second layer. “uniform” is indefinite. It is unclear what is “uniform.” Some variation would be expected since no layer is perfectly uniform.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2009/0038541) in view of Nishio et al (US 2014/0283736).
Robbins et al teaches a CVD grown SiC comprising B-SiC and 6H-SiC having 5 peaks for b-SiC, which clearly suggests a reference code of 03-065-0360, and a peak for 6H, which clearly suggests a reference code of 00-049-1428, and doping with nitrogen. (Fig 9 and 12 show XRD graph and 3C and 6H peaks and samples with both 3C and 6H peaks; [0047]-[0077] teaches SiC CVD growth and deposition of all SiC polytypes including 3C and 6H, and highly oriented, unoriented, and/or mixed polytype films with broad XRD diffraction peaks, and nitrogen doping by supplying nitrogen containing compounds).
Robbins et al teaches nitrogen doping. Robbins et al does not explicitly teach a nitrogen concentration of 4x1018 atoms/cm3 or more at a depth of 1500 nm or more from a surface of the bulk which is a metastable layer.
In a method of making SiC by HTCVD ([0208]), Nishio et al teaches deposition of n-type SiC with a concentration of 1x1015-1x1022 atom/cm-3 ([0122]) with an explicit example of n-type SiC having a N concentration of 1x1018 to 5x1018 cm-3 with a thickness of 0.5 to 3 m ([0152]-[0170]), which clearly suggests a nitrogen concentration of 4x1018 atoms/cm3 or more at a depth of 1500 nm or more from a surface because overlapping ranges are prima facie obvious (MPEP 2144.05). Nishio et al also teaches the method can be applied to 4H-SiC, 6H-SiC and 3C-SiC ([0205]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Robbins et al by doping nitrogen to a concentration of 4x1018 atoms/cm3 or more at a depth of 1500 nm or more, as taught by Nishio et al, to produce a n-type SiC layer having a desired thickness and electrical properties for device manufacturing.
In regards to the limitation, SiC manufactured by chemical vapor deposition using MTS, hydrogen and nitrogen gases, this a process limitation. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. (MPEP 2113). The combination of Robbins et al and Nishio et al teaches SiC having the same XRD peaks and overlapping nitrogen concentration and depth; therefore, meets the claimed product limitations.
Referring to claim 2-3, 8, 9, 11, the combination of Robbins et al and Nishio et al does not explicitly teach comb patterns are formed in grains of the carbide bulk or an area ratio of comb pattern grains, or average grain size. The combination of Robbins et al and Nishio et al teaches CVD growth of n-type SiC having both 3C and 6H polytype with a similar XRD pattern as applicant; therefore, a similar comb pattern of grains and size would be expected.
Referring to claim 4, see the remarks above. Also, the combination of Robbins et al and Nishio et al teaches deposition of n-type SiC with a concentration of 1x1015-1x1022 atom/cm-3 (Nishio [0122]). Overlapping ranges are prima facie obvious (MPEP 2144.05).
Referring to claim 5, the combination of Robbins et al and Nishio et al does not explicitly teaches amount of trace elements is 5 ppm or less. Trace elements by definition are present in trace amounts. Therfore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Robbins et al and Nishio et al by minimizing the amount of trace elements to produce a pure SiC having only the desired dopants to produce the desired electrical properties.
Referring to claim 6, the combination of Robbins et al and Nishio et al does not explicitly teach the bending strength. The combination of Robbins et al and Nishio et al teaches CVD growth of n-type SiC having both 3C and 6H polytype with a similar XRD pattern as applicant; therefore, a similar bending strength would be expected.
Referring to claim 7 and 10, see the remarks above. Also, the combination of Robbins et al and Nishio et al teaches a similar nitrogen doping concentration; therefore the resistance is expected. Also, the combination of Robbins et al and Nishio et al teaches n-type SiC with a resistance of 10-5-10-7 cm (Nishio [0084]). Furthermore, dopant concentration is known to effect the electrical properties. Therefore, It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Robbins et al and Nishio et al by optimizing the dopant concentration to obtain a desired electrical property, i.e. a resistivity of 0.3  or less or 1  or less.
Referring to claim 12, the combination of Robbins et al and Nishio et al teaches formation of SiC having a desired polytype of 3C or 6H (Robbins [0068]-[0075]) and growth of a plurality of layers with different dopant concentration (Nishio Fig 9 layers 82, 84, 86, 88, 90 have different dopants and concentration from each other) and different dopant concentration necessarily produce different thermal conductivities and resistance values.
Referring to claim 13, the combination of Robbins et al and Nishio et al does not explicitly teach the claimed thickness and that a yellow light is transmitted. Changes in size and shape are prima facie obvious (MPEP 2144.04); therefore changing the thickness would have been obvious to one of ordinary skill in the art at the time of filing. Also, the combination of Robbins et al and Nishio et al teaches a substantially similar SiC device structure as applicant; therefore if a hypothetical white LED is radiated then a yellow wavelength would be expected from a similar structure.
Referring to claim 14, the combination of Robbins et al and Nishio et al teaches formation of SiC having a desired polytype of 3C or 6H (Robbins [0068]-[0075]) and growth of a plurality of layers with different dopant concentration (Nishio Fig 9 layers 82, 84, 86, 88, 90 have different dopants and concentration from each other) and different dopant concentration and thicknesses which necessarily produce a different flexural strength.
Referring to claim 15, the combination of Robbins et al and Nishio et al teaches formation of SiC having a desired polytype of 3C or 6H (Robbins [0068]-[0075]); therefore different 6H peaks heights, even nominal differences, for different layers since the layers are not identical.
Referring to claim 16, the combination of Robbins et al and Nishio et al teaches different layers with different dopant concentration (Nishio Fig 9 layers 82, 84, 86, 88, 90 have different dopants and concentration from each other); and the dopant concentration in these layers is interpreted as uniform, as depicted by Nishio.
Referring to claim 17, the combination of Robbins et al and Nishio et al teaches formation of SiC having a desired polytype of 3C or 6H (Robbins [0068]-[0075]) and growth of a plurality of layers with different dopant concentration (Nishio Fig 9 layers 82, 84, 86, 88, 90 have different dopants and concentration from each other) and different dopant concentration and thicknesses which different wavelength.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714